Allowance
	Claims 1-20 are patentable. 
	The specific limitations of “a rear cover assembly including a rear member defining a feature that protrudes with respect to a base region of an exterior surface of the rear member, the rear member comprising: a first glass component defining the base region of the exterior surface; and a second glass component bonded to the first glass component and at least partially defining the feature” in Claim 1, and similarly in Claims 8 and 15, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Jones (US Publication 2020/0014780) discloses an electronic device comprising: a display 274; an enclosure comprising: a front cover assembly including a front member 550 positioned over the display; the front cover assembly including a feature 563 that protrudes with respect to a base region of an exterior surface of the front member, the front member comprising: a first glass portion defining the base region of the exterior surface; and a second glass portion at least partially defining the feature; and a camera assembly 566 coupled to an interior surface of the front cover assembly. See Jones, Figure 5.  Jones also discloses in another embodiment wherein the camera assembly 358 comprising a camera module may be positioned at least partially within a hole 352 extending through a first glass component 350.
However, Jones does not disclose wherein the rear member defines the feature, or wherein the rear member comprises: a first glass component defining the base region of the exterior surface; and a second glass component bonded to the first glass component and at least partially defining the feature.

Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841